DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation regarding rails are curved in claim 23 is deemed to be new matter not supported by the originally filed specification. The originally filed specification only discloses connector portion may include curved rail. The specification does not disclose the rails of the first portion and the second portion of the guide member are curved.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	Claim 37 recites the limitation "the kiln" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 27, 30-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pollard (US 7,963,048) in view of Shimosato (US 4,449,923).
 	Polland discloses an apparatus for drying lumber charges, comprising: an elongated enclosure 14 having first and second opposite ends connected by side walls and an upper wall, a charge entry portal at the first end, a charge exit portal at the first end (Figs. 1-5, col. 2, lines 18-28), one or more internal walls or baffles 28, 30 that define successive sections of the enclosure, and a longitudinal axis that extends through the sections and the ends and between the charge entry portal and the charge exit portal (Figs. 1-2, col. 3, lines 23-55); a guide member disposed at least partially within the enclosure (claim 9, rails are considered as guide member), wherein the guide member includes a first portion (rails within path 1) and a second portion (rails within path 2), the first and second portions of the guide member having corresponding rails that are disposed along a floor of the enclosure and extend at least partially through the enclosure on opposite first and second sides, respectively, of the longitudinal axis (Figs. 1, 2, path 1 and path 2 are considered as a first portion and a second portion); and a plurality of fans positioned to circulate air across the longitudinal axis in some or all of the sections (claim 4). One or more . 
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pollard (US 7,963,048) in view of Everhardt et al. (US 3,925,005) or Shimosato (US 4,449,923) as applied to claim 21 as above, and further in view of Studd et al. (US 2004/0187341).
 	The apparatus of Pollard as modified by Everhardt et al. or Shimosato as above includes all that is recited in claim 39 except for a computer system configured to adjust conditions within one or more of the sections based at least in part on an initial Application No.: 16/219,962Art Unit: 3762moisture content of the lumber, humidity, temperature/pressure within a section, fan speeds, velocity of air flow, external ambient temperature/humidity, lumber species, lumber dimensions, desired moisture content, .
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pollard (US 7,963,048) in view of Everhardt et al. (US 3,925,005) or Shimosato (US 4,449,923) as applied to claim 21 as above, and further in view of Lavender (US 3,241,249).
 	 The apparatus of Pollard as modified by Everhardt et al. or Shimosato as above includes all that is recited in claim 40 except for a computer system configured to adjust a rate at which the stack of lumber is moved along one or more of the portions of the guide member by the one or more transport devices based at least in part on an initial moisture content of the lumber, humidity, temperature/pressure within a section, fan speeds, velocity of air flow, external ambient temperature/humidity, lumber species, lumber dimensions, desired moisture content, and/or input by a human operator. Lavender teaches a concept of using a computing system to . 

Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-8 of remarks, filed 12/28/2020, with respect to Everhardt reference, have been fully considered and are persuasive.  The rejection of claims 21-23, 30-35, 37-38 under 35 USC as being unpatentable over Pollard in view  Everhardt et al.  has 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY